[Cite as Scheer v. Knierim, 2016-Ohio-5583.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



KARL M. SCHEER,                                   :     APPEAL NO. C-150763
                                                        TRIAL NO. A-1400256
  and                                             :
                                                           O P I N I O N.
KATHERINE J. SCHEER,                              :

        Plaintiffs-Appellees,                     :

  vs.                                             :

FOY S. KNIERIM,                                   :

    Defendant-Appellant.                          :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: August 31, 2016


Michael Todd McIntosh for Plaintiffs-Appellees,

Kira Danielle Esperante and Tyler Michelle Stoner for Defendant-Appellant.
                         OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     This is an appeal from a summary judgment that determined the issue of

liability but left unresolved the amount of damages to be awarded. Because such a

decision does not constitute a “final order,” we lack jurisdiction over this appeal.

       {¶2}     The underlying dispute involves a sewer disposal line that runs through

the property of two neighbors. Karl and Katherine Scheer sued Foy Knierim claiming

that Knierim's sewer line runs under their property and connects to their line without

their permission. On November 25, 2015, the court entered summary judgment on

liability in favor of the Scheers and set the matter for a trial on damages. Mr. Knierim

filed a notice of appeal from that decision on December 29, 2015. On January 19, 2016,

the trial court awarded damages to the Scheers in the amount of $1,570.19 and

permanently enjoined Knierim from using the sewer disposal line.

       {¶3}     The Ohio Constitution limits our jurisdiction to appeals from “final

orders” of lower courts. Ohio Constitution, Article IV, Section 3(B)(2). An order is final

when it “affects a substantial right in an action that in effect determines the action and

prevents a judgment.”        R.C. 2505.02(B)(1).    A decision determining liability but

deferring the issue of damages is not a final order because it does not determine the

action or prevent a judgment. Miller v. First Internatl. Fid. & Trust Bldg., Ltd., 113 Ohio

St.3d 474, 2007-Ohio-2457, 866 N.E.2d 1059, ¶ 6; R.C. 2505.02. Because the order

appealed from did not determine the action—i.e., it did not resolve the damages issue—it

was not a final order.




                                             2
                       OHIO FIRST DISTRICT COURT OF APPEALS



          {¶4}    The court's January 19 order was a final order. It determined the action

by deciding the issue that remained in the case—damages.1 Mr. Knierim could have

properly appealed from that order, but he did not. The only order that is the subject of

the appeal before us is the court's nonfinal November 25 order.

          {¶5}    It is true that under certain circumstances, a premature notice of appeal

may ultimately be effective to invoke the appellate court’s jurisdiction. App.R. 4(C)

provides a limited safe harbor: “[a] notice of appeal filed after the announcement of a

decision, order, or sentence but before entry of the judgment or order that begins the

running of the appeal time period is treated as filed immediately after the entry.” But

under the plain terms of App.R. 4(C), for the safe harbor to apply the appeal must be

filed “after announcement of a decision, order, or sentence.” Here the judge did not

“announce” any decision on damages prior to the filing of the notice of appeal. As a

consequence, App.R. 4(C) does not apply.

          {¶6}    Because Mr. Knierim did not appeal from a final order, we dismiss the

appeal.

          {¶7}    The appeal is dismissed.

                                                                              Appeal dismissed.

F ISCHER , P.J., and S TAUTBERG , J., concur.


Please note:

          The court has recorded its own entry on the date of the release of this opinion.




1It is questionable whether the trial court had jurisdiction to enter the January 19 order—a notice
of appeal ordinarily divests a court of jurisdiction to decide any issues except those in aid of an
appeal. State ex rel. Rock v. School Emps. Retirement Bd., 96 Ohio St. 3d 206, 2002-Ohio-3957, 772
N.E.2d 1197, ¶ 8.


                                                3